[Cite as Bey v. Lucas Cty. Court of Common Pleas, 2022-Ohio-2571.]




                           IN THE COURT OF APPEALS OF OHIO
                               SIXTH APPELLATE DISTRICT
                                    LUCAS COUNTY


Shariff Alameen Bey                                      Court of Appeals No. L-22-1119

        Relator

v.

Lucas County Court of Common Pleas                       DECISION AND JUDGMENT

        Respondent                                       Decided: July 27, 2022

                                                *****

        Shariff Alameen Bey, Pro se.

                                                *****

        OSOWIK, J.

        {¶ 1} On May, 18, 2022, relator, Shariff Alemeen Bey, filed a petition seeking a

writ of quo warranto against respondent identified only as “Lucas County Court of

Common Pleas.” Relator failed to name a specific individual subject to the requested

writ in the caption of his petition and failed to provide a praecipe for service of the
petition. As a result, no responsive pleadings have been filed. Nevertheless, for the

reasons identified herein, we find that relator’s petition reveals that he clearly lacks

standing to pursue the requested writ and we dismiss his petition.

       {¶ 2} A quo warranto action is a proceeding that challenges an individual’s title to

a public office. Beasley v. City of East Cleveland, 20 Ohio App.3d 370, 486 N.E.2d 859

(8th Dist.1984). R.C. 2733.05 establishes that the Ohio attorney general or a prosecuting

attorney may bring an action in quo warranto for any reason identified in R.C. 2733.01.

However, “a person other than the attorney general or a prosecuting attorney can bring a

quo warrant action, as a private citizen, only when the person is personally claiming title

to a public office.” State ex rel. Newell v. Jackson, 118 Ohio St.3d 138, 2008-Ohio-1965,

886 N.E.2d 846, ¶ 6. For a writ of quo warranto to issue on behalf of a private citizen

they must “establish (1) that the office is being unlawfully held and exercised by

respondent, and (2) that relator is entitled to the office.” Id. Therefore, as a private

citizen, relator can only maintain an action in quo warranto if he personally claims that he

is entitled to hold a public office occupied by a named respondent. Id.

       {¶ 3} Relator’s petition is devoid of any such allegation. Instead, relator’s petition

seeks an order from this court finding that he is not subject to the jurisdiction of the

Lucas County Court of Common Pleas because he is a foreign national and, he alleges,

only the “Consulate and the U.S. Supreme Court” may exercise personal jurisdiction over

him. While the body of the petition alleges that either Judge Ian English, a current judge




2.
in the Lucas County Court of Common Pleas, or Lucas County prosecutor Evy Jarret

must defend the court’s exercise of jurisdiction over him, relator never asserts that he is

entitled to hold either public office. Essentially, appellant seeks an order from this court

excluding him from the jurisdiction of the Lucas County Court of Common Pleas in

perpetuity. Because his petition fails to allege he is entitled to hold a public office,

relator clearly lacks standing to maintain his quo warranto action.

        {¶ 4} “Sua sponte dismissal of a complaint for failure to state a claim upon which

relief can be granted is appropriate if the complaint is frivolous or the claimant obviously

cannot prevail on the facts alleged in the complaint.” State ex rel. Kreps v. Christiansen

(2000), 88 Ohio St.3d 313, 316, citing State ex rel. Bruggeman v. Ingraham (1999), 87

Ohio St.3d 230, 231. Here, we sua sponte find that the relator’s clear lack of standing

shows that he obviously cannot prevail on the requested writ of quo warranto.

        {¶ 5} Therefore, it is hereby

        {¶ 6} ORDERED that relator’s petition for writ of quo warranto is dismissed, and

it is further

        {¶ 7} ORDERED that all related costs of this action are charged to relator.

        {¶ 8} IT IS SO ORDERED.




3.
                                                                      Shariff Alameen Bey
                                                                     v. Lucas County Court
                                                                          of Common Pleas
                                                                                L-22-1119




Mark L. Pietrykowski, J.                         ____________________________
                                                         JUDGE
Thomas J. Osowik, J.
                                                 ____________________________
Myron C. Duhart, P.J.                                    JUDGE
CONCUR.
                                                 ____________________________
                                                         JUDGE




          This decision is subject to further editing by the Supreme Court of
     Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
          version are advised to visit the Ohio Supreme Court’s web site at:
                   http://www.supremecourt.ohio.gov/ROD/docs/.




4.